—Judgment, Supreme Court, New York County (Harold Beeler, J., on motion; Ronald Zweibel, J., at jury trial and sentence), rendered January 30, 1997, convicting defendant of robbery in the first degree and two counts of sexual abuse in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life on the robbery conviction, consecutive to two concurrent terms of 12 years to life on the sexual abuse convictions, unanimously affirmed.
The motion court’s summary denial of defendant’s pro se speedy trial motion, before the People had an opportunity to respond, was appropriate because the motion was facially insufficient. Since the motion did not address the People’s readiness for trial, it lacked factual allegations indicating entitlement to a dismissal of the charges (see, People v Lomax, *17250 NY2d 351, 357; People v Rodriguez, 210 AD2d 116, lv denied 85 NY2d 865). In any event, we have reviewed the minutes of the relevant adjournments (see, People v Notholt, 242 AD2d 251, 253; People v Rowe, 227 AD2d 212, 213, lv denied 88 NY2d 993), and find that the time chargeable to the People is well within the statutory maximum of 182 days.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Nardelli, Lerner, Saxe and Friedman, JJ.